Exhibit 10.13

 

March 22, 2018

 

Elizabeth Dreyer



Dear Elizabeth:

 

We are pleased to confirm our verbal offer of employment with Wyndham Vacation
Ownership as Senior Vice President and Chief Accounting Officer beginning
April 23, 2018. This position reports to me and is based in Orlando, FL. Please
report to 6277 Sea Harbor Drive, Orlando, FL 32821 at 9:00 AM on your first day
for New Hire Orientation.

 

Your salary, paid on a bi-weekly basis will be $12,884.62, which equates to an
annualized salary of $335,000.00. Your position is considered an exempt position
for purposes of federal wage-hour law, which means that you will not be eligible
for overtime pay in accordance with applicable federal and/or state laws and
regulations. In addition, you will be eligible to participate in the company’s
Health and Welfare Benefits beginning on the first of the month after start
date. After you complete one year of service you will be eligible to participate
in the company’s 401(k) plan managed by Merrill Lynch.

 

You are eligible to participate in the 2018 Global Annual Incentive Plan with a
target payment of 50% of your eligible earnings based upon individual
performance and the Company achieving profit goals. The Annual Incentive Plan
distribution is typically in the first quarter of the following year. Your 2018
Annual Incentive Plan will be guaranteed at 100% payout of your target payment
of 50% of a full year of eligible earnings.

 

Further, your position is typically eligible for a long term incentive plan
grant on an annual basis. While the form of your award is at the discretion of
the Wyndham Worldwide Compensation Committee, 2018 long term incentive plan
awards are expected to take the form of restricted stock units or a combination
of restricted stock units and stock settled stock appreciation rights. Vesting
occurs pro rata on an annual basis and is based upon continued employment in
good standing over a four year period. Award values vary from year to year, are
subject to change without notice and are generally contingent upon such criteria
as personal performance, scope of responsibility and company financial
performance, subject to the approval of the Committee. You will be eligible for
a one-time “Founders Award” that would occur near the spin transaction in 2018
and is expected to have a value of $600,000.00 at time of grant. Your first
eligibility for an annual LTIP award would occur in 2019 and is expected to have
a value of $200,000.00 at time of grant.

 

We will provide you with a one time sign-on bonus of $100,000.00 (gross) within
your first 2 pay cycles at Wyndham Vacation Ownership. In the event that you
voluntarily separate from the Company or you are terminated with cause within
one year of your employment date, you will be responsible to repay the Company
the sign-on bonus in full.

 

Additionally, you will be eligible to participate in Wyndham’s Executive Level
Corporate Fleet Program which provides a Company automobile. You will also be
eligible to participate in Wyndham’s Deferred Compensation Program which allows
for election within 30 days of commencing employment and provides a
dollar-for-dollar match of up to six percent of your compensation as described
in the Plan.

 

To assist with your relocation to Orlando, FL, you will be eligible for benefits
included in Wyndham Worldwide’s Executive Relocation Program. This program will
be administered by Wyndham Worldwide’s relocation partner, Mobility Services
International (MSI). A relocation counselor will contact you to explain your
specific benefits, assist with coordination of the services you require and
answer any questions you may have. Please do not make any relocation-related
commitments until you have spoken with you MSI Relocation Counselor. This plan
is subject to your signing a two-year repayment agreement upon acceptance of
this offer.

 

You will be eligible for an enhanced severance of 1.5 times base salary and
target annual bonus if your position is eliminated within the first year of
employment.

 

Wyndham Vacation Ownership, Inc.

6277 Sea Harbor Drive

Orlando, FL 32821

Phone: (407) 370-5200

 

--------------------------------------------------------------------------------


 

As a condition of your hire and continued employment, you agree to maintain the
confidentiality of Wyndham proprietary and confidential information which
includes customer information. This obligation extends even after your
employment ends; therefore you will be required to maintain the confidentiality
of such information for an indefinite period of time.

 

Acceptance of this offer is contingent upon the completion of a pre-employment
criminal history check. In addition, this offer is also contingent upon your
ability to provide proof of your identity and authorization to work in the
United States.

 

This letter sets forth the complete terms of the offer of employment (no other
verbal promises or representations have been made). This letter is not intended
nor should it be considered as an employment contract for a definite or
indefinite period of time. Employment with Wyndham Vacation Ownership is at
will, and either you or the Company may terminate employment at any time, for
any reason, with or without cause or notice. In addition, by signing this
letter, you acknowledge that this letter, along with any pre-hire documentation
you executed, sets forth the entire agreement regarding your employment between
you and the Company, and fully supersedes any prior agreements or
understandings, whether written or oral.

 

We are looking forward to you joining our team) We sincerely believe that your
decision to do so will result in a mutually rewarding relationship and
successful future for both you and the company)

 

Sincerely,

 

 

 

/s/ Mike Hug

 

 

Mike Hug
Chief Financial Officer
(407) 626-4373

 

Please sign and return to me via email at Mike.Hug@wyn.com no later than
March 27, 2018 to indicate your acceptance of this offer.

 

Accepted by:

/s/ Elizabeth Dreyer

 

Date:

3/22/18

 

Elizabeth Dreyer

 

 

 

 

2

--------------------------------------------------------------------------------